Wheeler, J.
In deciding upon the right of the plaintiff to a mandamus, it becomes necessary for the Court judicially to *320determine Ms title. It was necessary to look to the evidence to see whether he was one of the persons entitled to claim the benefits conferred by the Act of the 11th of February, 1850. (Hart. Dig. Art. 2713.) And the only question presented by this appeal is, whether the Court erred in holding that he was not; for if not, there can be no question that the mandamus was rightly refused.
The descriptive words used to designate the beneficiaries in the Act, are, “ persons captured by the Mexican army at San Antonio in the year 1842,” who, it is provided, “shall be entitled to receive compensation,” at a sum stated, “ per month, “ from the time of their capture until the final release of the “ main body of said prisoners by the Mexican Government.” The language of the Statute is very general and indefinite. Its allusions to well known historic facts, presuppose such a general acquaintance with them, as to dispense with the necessity, on the part of the Legislature, of being more specific in respect to the persons for whom, on what account, or for what period of actual imprisonment, compensation was provided. To understand its scope and intention, it was necessary to look to facts outside of the provision. For the Act presupposes an acquaintance with those facts, on the part of those who are charged with its execution; and without such acquaintance, it would be impossible to comprehend the meaning and intention of the Legislature. The well known facts, to which reference is had in the Act, are, that, in 1842, the Mexican army made a hostile incursion into this country, took a- number of our citizens prisoners at San Antonio, and carried them away captive into Mexico ; some of whom made their escape by the way, or from their prisons, in Mexico, and others were released, before the final release of the main body of thp prisoners, by the Mexican authorities'. Referring to these facts, the intention of the Act of the Legislature is rendered clear and manifest. It is evident its benefits were intended for those persons who were thus taken and carried away prisoners from San Antonio, and *321for none other. In view of the facts which led to the passage of the Act, it cannot be supposed it was intended, that its provisions should extend to and embrace all those persons, who-may have been under temporary duress, or arrest and detention in San Antonio, during the brief stay of the army, and who were released upon their retreat from the place. It cannot be supposed it was intended to place them upon an equal footing, as being alike entitled to the compensation provided, with those who endured the toils, hardships and privations, and the unparallelled sufferings and indignities, incident to their being carried away as prisoners of war, and compelled to undergo a protracted incarceration in the prison-houses and dungeons of Mexico. Such a supposition would be shocking to common sense ; and too revolting to the sense of justice, by which we must suppose the Legislatures have been actuated, to be entertained.
Neither was the Court, nor the Auditor and Comptroller required to place a construction upon the Act of the Legislature, which would lead to a consequence so repugnant to the common sense understanding of the provisions of the Act, and so derogatory to the wisdom and sense of justice of the Legislature. They were required to look, not only to the words of the Act, but to the notorious facts wnich led to its enactment ; so to construe its provisions, in reference to those facts, as to carry out and give effect to its well known meaning and intention, in the just and true spirit of the enactment. Because, by reason of the generality of the language, its most obvious merely literal construction might be different from its known object and intention, they were not therefore to disregard these and adhere to a merely literal construction, which would do ‘ violence to the manifest design and object of the provision. They were not required to ignore the well known historic facts to which the Act itself makes express reference. But the language and provisions of the .Act are sufficiently suggestive of its true meaning and intention, to place that question beyond *322a doubt. Its beneficiaries were, by its terms, to receive “ compensation, at the rate of twenty dollars and fifty cents per month.” Surely it was not intended thus to compensate persons, by the month, for a few days detention at their residence in San Antonio. The avowed purpose of the Legislature was to make compensation. However inadequate it may appear ; or, indeed, however impracticable it may have been to make anything like an adequate compensation for the toils and privations endured, compensation was the object proposed, by the payment of a sum stated per month. And the period of its duration was to be computed from the time of their capture at San Antonio, “ until the final release of the main body of said prisoners by the Mexican Government.” That was doubtless adopted as the most just and convenient general rule; because, it was supposed, it would ascertain, with certainty, the precise period, as applicable to the case of the greater number, during which it was proposed to give compensation ; and because, it was thought, doubtless, that injustice might be done, by attempting to discriminate between those who were finally released in a body, and those who had previously been released, through whatever agency, or who had effected their escape. But that these provisions could never have been made or intended for the compensation of those who were only detained at San Antonio, during the presence of the army, and were released upon their departure, seems evident, from the character and terms of the provisions themselves.
We are of opinion that the Court did not err in adjudging that the appellant was not entitled to the benefits conferred by the Act; and consequently, that the mandamus was rightly refused, and the petition dismissed. The judgment is affirmed.
Judgment affirmed.